Exhibit 10.2


HEADS OF AGREEMENT
These Heads of Agreement (“Heads”) are made this 13th June 2016
BETWEEN
OM GROUP (UK) LIMITED a company registered in England and Wales with number
03591572 and having it registered office at 5th floor, Millennium Bridge House,
2 Lambeth Hill, London, EC4V 4 GG (“OMGUK”); and
OM ASSET MANAGEMENT PLC a public limited company registered in England and Wales
with number 09062478 and having it registered office at Ground Floor, Millennium
Bridge House, 2 Lambeth Hill, London, EC4V 4 GG (“OMAM”).


WHEREAS:
A.
The parties are party to a Deferred Tax Asset Deed dated 29 September 2014
(“Agreement”).

B.
The parties wish to amend the Agreement in the terms provided for in these
Heads.





IT IS AGREED:
1.
These Heads are supplemental to the Agreement and terms defined in the Agreement
shall have the same meanings when used in these Heads unless otherwise
specifically defined in these Heads. The parties will procure the preparation of
a detailed Amending Agreement (“Amending Agreement”) and the execution thereof
by all parties to the Agreement amending the terms of the Agreement in
accordance with the terms of these Heads.

2.
OMAM will provide to OMGUK by no later than February 15, 2017, a calculation of
the net present value of the total further payments to be made by OMAM to OMGUK
under the Agreement for all periods following 31 December 2016 using a discount
rate of 8.5%. Such calculation shall be supported by acceptable backup as agreed
between the parties.

3.
Within 15 Business Days following receipt of the calculation provided for in 2
above, OMGUK shall notify OMAM as to whether or not it agrees with said
calculation. If OMGUK notifies OMAM that it agrees then that calculation shall
be the basis for the payment provided for in 4 below. If OMGUK notifies OMAM
that it does not agree that calculation then the parties shall attempt to agree
modifications to such calculation. If agreement is not reached within 20
Business Days of OMGUK notifying its initial disagreement as aforesaid then the
matters in dispute between the parties shall be resolved by reference to the
dispute resolution procedures set out in the Agreement. The calculation so
agreed or determined by reference to the said dispute resolution procedures
shall form the basis of the calculation of the payments to be made by OMAM to
OMGUK pursuant to 4 below.

4.
The aggregate payment (as so agreed or determined) to be paid by OMAM to OMGUK
as described in 2 above will be divided into three equal parts and each such
part shall be forward valued (using a quarterly discount rate that produces an
annual rate of 8.5%) and payable on 30 June 2017, 31 December 2017 and 30 June
2018.

5.
For the avoidance of doubt, those provisions of the Agreement providing for
payments to be made by OMGUK to OMAM by reference to payments by OMAM to OMGUK
turning out to be over payments by reference to actual Realised Tax Benefits
being smaller than those assumed for the purposes of any payment made by OMAM to
OMGUK shall continue to apply mutatis mutandis to the payment made by OMAM to
OMGUK pursuant to 4 above (and for the avoidance of doubt shall continue to
apply to all prior payments made by OMAM to OMGUK pursuant to the Agreement).

6.
These Heads shall be governed by and construed in accordance with the Laws of
England and Wales and are expressly  agreed by the parties to be legally binding
and intended to create legally binding relations and the parties hereto
acknowledge the receipt of good and sufficient consideration for their
obligations hereunder.



EXECUTED AS A DEED BY




OM ASSET MANAGEMENT PLC             OM GROUP (UK) LIMITED





